Citation Nr: 1620918	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  07-23 099	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residual of T12 compression fracture with lumbosacral strain, residuals of herniated nucleus pulposus, L5-S1 (back disability) prior to May 30, 2015, and a rating in excess of 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent for radiculopathy of the left lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2001 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in which the RO granted service connection for the Veteran's back disability, assigning an initial compensable rating of 10 percent, and granted service connection for radiculopathy of the right lower extremity associated with the back disability, assigning an initial compensable rating of 10 percent.  Both claims were assigned effective dates of March 12, 2005.  The Veteran disagreed with the initial ratings assigned, and during the course of the appeal, the RO issued a rating decision in June 2014, which assigned a separate 10 percent disability rating for radiculopathy of the left lower extremity secondary to his service-connected back disability, also effective from March 12, 2005.  

Because the criteria for rating diseases of the spine require that any neurologic disabilities associated with the spine disability be rated separately, consideration must also be given to the Veteran's claimed radiculopathy of his left lower extremity.  See 38 C.F.R. § 4.71a (2015), Diagnostic Codes (DCs) 5235-5243, Note (1).  Thus, this issue is also on appeal, as reflected on the title page. 


In September 2009, the Veteran testified at a Board hearing at the Los Angeles RO.  A transcript of that proceeding is associated with the record.

This matter was most recently before the Board in April 2015, at which time it was remanded for further development.  Upon completion of that development, the AOJ issued a July 2015 supplemental statement of the case wherein it awarded an increased rating of 20 percent for the Veteran's service-connected back disability, effective from May 30, 2015.  

In March 2016, the Veteran submitted private treatment records dated from January 2016 to February 2016, which was not previously considered by the Agency of Original Jurisdiction (AOJ).  In August 2015, the Veteran submitted a waiver of initial RO consideration of all evidence submitted thereafter.  In addition, as the claims are being remanded herein, there is no prejudice to the Veteran in referring his claims to the AOJ for appropriate action.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claims for increase.

The Veteran underwent a VA examination most recently in May 2015.  Subsequently, the Veteran submitted a February 2016 private treatment record from the Southern Sierra Medical Clinic (SSMC), which indicated a potential worsening of the Veteran's service-connected back disability and associated radiculopathy of the lower extremities.  Specifically, that treatment record stated that the Veteran will likely need surgical intervention for his back disability.  In light of the above, the Board finds a remand is necessary to afford the Veteran another VA examination to adequately assess the current severity of the disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Allday v. Brown, 7 Vet. App. 517 (1995) (VA must provide a new examination where the Veteran claims the disability has worsened and the record does not adequately reveal the current state of the Veteran's disability).   

Upon remand, the AOJ should attempt to obtain treatment records from SSMC as they are relevant to the claims on appeal.  In addition, updated VA treatment records dated since October 2015 should be secured.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated VA treatment records dated since October 2015. 

2.  After obtaining the necessary privacy release form from the Veteran, obtain treatment records from SMMC.

3.  The Veteran should be afforded a VA examination to determine the current severity of his service-connected back disability and radiculopathy of the lower bilateral extremities.  The examiner should review the claims folder.  All indicated testing should be conducted.

The examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees).  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must describe all functional losses, including those due to flare-ups, by equating the disability to additional loss of motion (expressed in degrees) beyond what is shown on clinical evaluation.  If this is not feasible, the examiner should so state. 

The examiner must also identify any neurological impairment associated with the Veteran's service-connected back disability.  Any necessary diagnostic testing must be accomplished.  If neurological impairment is identified, the level of impairment and the particular peripheral nerve(s) affected, or seemingly affected, must be reported.  The level of nerve impairment for each such nerve must be equated with "mild," "moderate," "moderately severe," or "severe" disability.  (If additional examination is required by a specialist to address any question, such examination should be scheduled.)  

The examiner should provide an opinion as to the impact of the Veteran's back disability and radiculopathy of the lower bilateral extremities on his employability. 

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Thereafter, the RO shall readjudicate the claims on appeal.  If the benefits sought remains denied, the Veteran and his representative shall be provided a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States     appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


